COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 THE UNIVERSITY OF TEXAS                        §
 SYSTEM OPERATING AS THE                                        No. 08-15-00004-CV
 UNIVERSITY OF TEXAS AT EL PASO,                §
                                                                  Appeal from the
                    Appellant,                  §
                                                                 210th District Court
 v.                                             §
                                                              of El Paso County, Texas
 KENNETH PALOMINO,                              §
                                                                (TC# 2013DCV3710)
                    Appellee.                   §

                                       JUDGMENT

        The Court has considered this cause on the record and concludes there was error in the

trial court’s order denying Appellant’s plea to the jurisdiction on Appellee’s integral safety

component claim. We therefore reverse the trial court’s order denying Appellant’s plea to the

jurisdiction on Appellee’s integral safety component claim and dismiss all of Appellee’s claims

for lack of jurisdiction.

        We further order that Appellant recover from Appellee the appellate costs incurred by

Appellant, for which let execution issue. This decision shall be certified below for observance.

        IT IS SO ORDERED THIS 24TH DAY OF AUGUST, 2016.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.